Title: From George Washington to Thomas Jefferson, 15 September 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon Septr 15th 1792

This letter goes Express, to obtain the signature of the Secretary of State to the enclosed Proclamation. The reasons for sending it in this manner, are, to avoid the circuitous rout by Richmond,

and the delay it might meet with by the Post; not having reached my hands until this morning, too late for the Mail of this day—nor in time for any other before Tuesday next—and because it is unknown to me, when one will set out from Richmond for Charlottesville.
If good is to result from the Proclamation, no time is to be lost in issueing of it; as the opposition, to what is called the Excise Law, in the Western Survey of the District of Pennsylvania, is become too open, violent & serious to be longer winked at by Government, without prostrating it’s authority, and involving the Executive in censurable inattention to the outrages which are threatened.
I have no doubt but that the measure I am about to take, will be severely criticised; but I shall disregard any animadversions upon my conduct when I am called upon by the nature of my office, to discharge what I conceive to be a duty—and none, in my opinion, is more important, than to carry the Laws of the United States into effect.
The Secretary of the Treasury; the Secretary of War and the Attorney General, concur in the expediency of the Proclamation; as forbearance seems to have produced no other effect than to spread the evil.
I have scored a few words, which possibly may as well be omitted; and if, upon an attentive perusal of the draught, others should appear which you think might as well be expunged or altered; mark them in like manner with a pencil, and I will give due consideration thereto.
Your note of the 27th ulto with the enclosures to Mr Tayler, were forwarded in the manner you desired, by the first Post after they came to my hands. With sincere & affectionate regard, I am Dear Sir, Your very hble Servt

Go: Washington

